           Case 1:17-cr-00630-ER Document 36 Filed 11/13/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA,                     )         CASE NO. 17-cr-00630 (ER)
                                              )
                      Plaintiff,              )       DEFENDANT’S MOTION TO
                                              )       MODIFY CONDITION OF BOND
vs.                                           )       AS TO HOME DETENTION
                                              )
MARK S. SCOTT,                                )
                                              )         ECF CASE
                      Defendant.              )



       Defendant, Mark S. Scott, moves this Honorable Court to modify the condition of his bond

as to home detention and as grounds therefore states:

       1. Mark S. Scott was alTested on September 5, 2018.

       2. Mr. Scott was released on bond pending trial.

       3. The appearance bond was executed by the Court on September 19, 2018 [Doc. 18].

       4. Page 6 of the appearance bond set forth additional conditions of release.

       5. Paragraph 7(p)(ii) on page 6 provides:

               “(ii) Home Detention. You are restricted to your residence at all times

               except for employment; education; religious services; medical, substance

               abuse, or mental health treatment; attorney visits; court appearances;

               court-ordered obligations; or other activities approved in advance by the

               pretrial services office or supervising officer;”
                                                _____________,




              Case 1:17-cr-00630-ER Document 36 Filed 11/13/18 Page 2 of 3



          6. Mr. Scott respectfully requests that the above referenced condition 7(p)(ii) be replaced

with condition 7(p)(I) which provides:

                 “(I) Curfew. You are restricted to your residence every day

                 [] from                   to                    or   [] as directed by the pretrial
                 services office or supervising officer;”

          7. Undersigned counsel for Mr. Scott has discussed this motion with Pretrial Services Officer

John Moscato, located in the New York office, and he stated that he did not oppose the modification

from “Home Detention” to “Curfew.”

          8. Undersigned counsel for Mr. Scott has discussed this motion with Pretrial Services Officer

Juan Nunez, located in the Miami, Florida office, and he stated that he did not oppose the

modification from “Home Detention” to “Curfew.”

          9. Counsel for Mr. Scott also discussed this motion with counsel for the government and

counsel for the government stated that the United States opposes the modification requested in this

motion.

          WHEREFORE, Defendant Mark Scott respectfully moves this Honorable Court to modify

the additional conditions of his bond by removing the requirement of home detention and replacing

it with a curfew as directed by the pretrial services office or supervising officer.

Dated: November 13, 2018                                 Respectfully submitted,

                                                          Is! David M. Garvin
                                                         David M. Garvin
                                                         Counsel for Defendant, Mark S. Scott
                                                         DAVID M. GARVIN, P.A.
                                                         200 South Biscayne Boulevard
                                                         Suite 3150
                                                         Miami, Florida 33131
                                                         Tel: (305) 371-8101
                                                         Fax: (305) 371-8848
                                                         Email: ontria12(gmail.com
           Case 1:17-cr-00630-ER Document 36 Filed 11/13/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, I electronically filed Defendant’s Motion to

Modify Condition of Bond as to Home Detention with the Clerk of the District Court using its

CM/ECF system, which would then electronically notify the parties in this case:

       Christopher Joseph Dimase, AUSA;

       Julieta Veronica Lozano, AUSA

       Nicholas Folly, AUSA

       John Moscato, Pretrial Services Officer, New York, New York

       Juan Nunez, Pretrial Services Officer, Miami, Florida
       Email: Juan Nunez@flsp.uscourts.gov

       Jamie Nobles, Esq.




                                                    Is! David M. Garvin
                                                   David M. Garvin, Esq.
                                                   Counsel for Defendant, Mark S. Scott
                                                   DAVID M. GARVIN, P.A.
                                                   200 South Biscayne Boulevard
                                                   Suite 3150
                                                   Miami, Florida 33131
                                                   Tel: (305)371-8101
                                                   Fax: (305) 371-8848
                                                   Email: ontrial2(.gmail.corn
